Non-Final Rejection

This is a reissue application of U.S. Patent No. 10,075,090 (“the ‘090 patent”). This application was filed 12/03/2018 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 
Applicant filed a preliminary amendment on 10/23/2018, in which claims 5-14 were added. Claims 1-14 are pending.


Drawings

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.173(b)(3) are required in reply to the Office action to avoid abandonment of the application.  See MPEP 1413 for making drawing amendments in reissue.  The objection to the drawings will not be held in abeyance.

Claim Objection

The following claims are objected to since there appear to be typographical error as “half-circle” should be “half-cycle”
Claim 1, lines 6, 16, and 22;

Claim 9, line 20.
				
Claim Construction 112(f)/ 6th paragraph
The MPEP explains when a limitation is deemed to invoke 35 U.S.C. 112(f)/6th paragraph.  See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc).  As noted in MPEP 2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Once it is determined that a limitation invokes 112(f)/6th paragraph, the statute directs that the claim limitation “shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof” that perform the claimed function. The examiner makes the following findings.

Rectifier module:
A first rectifier module having a first terminal connected to the positive half-cycle terminal; (Claims 1, 5)

a first rectifier module having a first terminal and a second terminal; (Claim 9)
a second rectifier module having a first terminal and a second terminal, the second terminal of the second rectifier module being connected with the second terminal of the first rectifier module; (Claim 9)
the first rectifier module is a diode (Claim 10)
the second rectifier module is a diode (Claim 11)

The term does not use the word “means” but use the word “module,” which is a nonce term that connotes no structure and is nothing more than a generic placeholder for the word means. Moreover, a rectifier module is essentially the same as “means for rectifying”, the term itself is functional and is modified by no structure whatsoever. The corresponding structures are diodes D1 and D2 as first rectifier module and second rectifier module, respectively, shown in Fig. 5; Col. 3, ll. 38-40; and equivalents thereof. The three-prong test is satisfied and 112(f)/ 6th paragraph is invoked. 
112(f) is not invoked for claims 10 and 11 because those claims specify sufficient structure in the claims, that the rectifier modules are a diode.

Regulator module:
a regulator module having a first terminal respectively connected to a second terminal of the first rectifier module and a second terminal of the second rectifier module; (Claims 1, 5)
 wherein the regulator module comprises at least a regulator capacitor. (Claims 2, 6, 13, 14)


The term does not use the word “means” but use the word “module,” which is a nonce term that connotes no structure and is nothing more than a generic placeholder for the word means. Moreover, a regulator module is essentially the same as “means for regulating”, the term itself is functional and is modified by no structure whatsoever. The corresponding structure is capacitor C0 shown in Fig. 5, Col. 3, ll. 44-45; and equivalents thereof. The three-prong test is satisfied and 112(f)/ 6th paragraph is invoked. 
112(f) is not invoked for claims 2, 6, 13, and 14 because those claims specify sufficient structure in the claims, that the regulator module is a capacitor.

Current divider module:
a current divider module comprising a first divider unit and a second divider unit, (Claims 1, 5, 9)
The term does not use the word “means” but use the word “module,” which is a nonce term that connotes no structure and is nothing more than a generic placeholder for the word means. Moreover, a current divider module is essentially the same as “means for current dividing”, the term itself is functional and is modified by no structure whatsoever. The corresponding structure is inductors L1 and L2 shown in Fig. 5, Col. 3, ll. 43-44; and equivalents thereof. The three-prong test is satisfied and 112(f)/ 6th paragraph is invoked. 

Resonance unit:
a first resonance unit parallel-connected with the first rectifier module; (Claims 1, 5, 9)
a second resonance unit parallel-connected with the second rectifier module; (Claims 1, 5, 9)
wherein each of the first and second resonance units is a capacitor. (Claims 4, 7, 8, 12)

The term does not use the word “means” but use the word “unit,” which is a nonce term that connotes no structure and is nothing more than a generic placeholder for the word means. Moreover, a resonance unit is essentially the same as “means for resonance”, the term itself is functional and is modified by no structure whatsoever. The corresponding structure is capacitors C1 and C2 shown in Fig. 5, Col. 3, ll. 40-42; and equivalents thereof. The three-prong test is satisfied and 112(f)/ 6th paragraph is invoked. 
112(f) is not invoked for claims 4, 7 , 8 and 12 because those claims specify sufficient structure in the claims, that the resonance units are capacitors.


Grounding unit:
a grounding unit connected to a second terminal of the regulator module; (Claims 1, 5)
The term does not use the word “means” but use the word “unit”, which is a nonce term that connotes no structure and is nothing more than a generic placeholder for the word means. Moreover, a ground unit is essentially the same as “means for grounding”, the term itself is functional and is modified by no structure whatsoever. The corresponding structure is the ground shown in Fig. 5; and equivalents thereof. The three-prong test is satisfied and 112(f)/ 6th paragraph is invoked. 



Divider unit:
the first divider unit has a first terminal connected to the positive half-cycle terminal and the first terminal of the first rectifier module, the second divider unit has a first terminal connected to the negative half-circle terminal and the first terminal of the second rectifier module, and the first and second divider units have their second terminals connected together and to the second terminal of the regulator module, and each of the first and second divider units comprises an inductor; wherein the first and second divider units have an identical impedance so that, for a current flowing through the regulator module and the load element, half of the current flows BIRCH. STEWART, KOLASCH & BIRCH, LLPGH/GH/ghReissue Appl. No.: NEWDocket No.: 5386-0193PUSIPage 4 of 8through the second divider unit towards the negative half-circle terminal, and another half of the current flows again towards the first rectifier module, both undergoing a second transformation. (Claims 1, 5)
the first divider unit has a first terminal and a second terminal, the second divider unit has a first terminal and a second terminal, the first terminal of the first divider unit is connected to the first terminal of the first rectifier module, the first terminal of the second divider unit is connected with the first terminal of the second rectifier unit, the second terminal of the first divider unit, the second terminal of the second divider unit, and the second terminal of the regulator module are connected together, and each of the first and second divider units comprises an inductor; wherein the first and second divider units have an identical impedance so that, for a current flowing through the regulator module and a load element, half of the current flows through the second divider unit towards the negative half-circle terminal, and 

The term does not use the word “means” but use the word “unit” which is a nonce term that connotes no structure and is nothing more than a generic placeholder for the word means. Moreover, a current divider module is essentially the same as “means for  dividing”, the term itself is functional and is modified by no structure whatsoever. The corresponding structure is inductors L1 and L2 shown in Fig. 5, Col. 3, ll. 43-44; and equivalents thereof. The three-prong test is satisfied and 112(f)/ 6th paragraph is invoked. 



Load element:
a load element parallel-connected with the regulator module; (Claim 1)
wherein the load element comprises at least a resistor. (Claim 3)
	
The term does not use the word “means” but use the word “element” which is a nonce term that connotes no structure and is nothing more than a generic placeholder for the word means. The corresponding structure is resistor RL shown in Fig. 5, Col. 3, ll. 45-46; and equivalents thereof. The three-prong test is satisfied and 112(f)/ 6th paragraph is invoked. 
112(f) is not invoked for claim 3 because the claim specifies sufficient structure in the claim, that the load element is a resistor.





Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, line 20, recites “the negative half-circle terminal”. This term was not previously introduced, so it lacks antecedent basis. Correction is required. Claims 10-14 depend from claim 9 and include the same issue. (See also Claim Objection above as in “half-circle” should be “half-cycle”.)


				       Allowable Subject matter

	Claims 1-14 are allowable subject to the drawing objection noted above with claims 9-14 subject to the 112(b)/112 2nd paragraph rejection set forth above.
	The following is an examiner’s statement of reasons for allowance.

A rectifier system, in which the first and second divider units have an identical impedance so that, for a current flowing through the regulator module, half of the current flows through the second divider unit towards the negative half-circle terminal, and another half of the current flows again towards the first rectifier module, both undergoing a second transformation, as called for in claims 1, 5 and 9.


	The required limitations set forth above are not met by any of the references:

Pelkonen: 
Pelkonen, in Fig. 4, discloses a circuit diagram of a power source including a rectifier circuit C. Rectifier circuit C includes a first rectifier module (D6); a first resonance unit (Q3)  parallel-connected with the first rectifier module; a second rectifier module (D7), the second terminal of the second rectifier module being connected with the second terminal of the first rectifier module; a second resonance unit (Q4) parallel-connected with the second rectifier module; a regulator module (C6) the first terminal of the regulator module being connected with the second terminal of the first rectifier module; a current divider module (C, D) comprising a first divider unit (C) and a second divider unit (D), the first terminal of the first divider unit is connected to the first terminal of the first rectifier module, the first terminal of the second divider unit is connected with the first terminal of the second rectifier unit, the second terminal of the first divider unit, the second terminal of the second divider unit, and the second terminal of the regulator module are connected together, and each of the first and second divider units comprises an inductor. 


Francesco et al.:
Francesco discloses, in Fig. 1, a converter that is entirely resonant isolated and includes a primary half-bridge branch with two switches S1, S2 and decoupling capacitors Cr1, Cr2; an isolation transformer (T1) having a primary winding connected over intermediate points between the decoupling capacitors (Cr1, Cr2) and the switches (S1, S2) of a half-bridge arrangement; and a secondary side rectifying stage associated with the secondary winding of the transformer T1; the rectifying stage includes a first rectifier module (D1); a first resonance unit (Lr1) parallel-connected with the first rectifier module; a second rectifier module (D2), the second terminal of the second rectifier module being connected with the second terminal of the first rectifier module;  a second resonance unit (Lr2) parallel-connected with the second rectifier module; a regulator module (C0ut).
Francesco at least does not disclose a current divider module comprising a first divider unit and a second divider unit, the first terminal of the first divider unit is connected to the first terminal of the first rectifier module, the first terminal of the second divider unit is connected with the first terminal of the second rectifier unit, the second terminal of the first divider unit, the second terminal of the second divider unit, and the second terminal of the regulator module are connected together, and each of the first and second divider units comprises an inductor; the first and second 


Jurek et al.:
Jurek discloses a feedback welder control system that includes a voltage divider having a pair of equal impedance resistors. “The circuit 51 includes a section that converts the signal appearing at the junction 84 to the input signal 58 of the microprocessor 50…The non-inverting input 108 of the operational amplifier 88 is connected to a voltage divider comprising a pair of equal impedance resistors 110 that are connected between a 5 V source and ground so that a bias voltage of approximately 21/2 V is present at input 108. “ . Col. 6, l. 50 – col. 7, l. 1.

	None of these references discloses the required limitations described above and/or in combination with the remaining limitations.

                                                                 Conclusion 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the base patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04. 
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH M. NGUYEN whose telephone number is (571) 272-1749. 
The examiner can normally be reached on M-Th. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. For more information about the electronic filing system and PAIR, see https://efs.uspto.gov/efile/portal/home.
/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                             
Conferees:
/JAMES A MENEFEE/				/H.B.P/Reexamination Specialist, Art Unit 3992  		Supervisory Patent Examiner, Art Unit 3992